Citation Nr: 0214975	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February to July 1979.

In an October 1979 decision, the RO denied service connection 
for a right knee disorder because the veteran failed to 
report for a VA examination and the evidence of record was 
insufficient to adjudicate the claim on the merits.  The 
veteran was notified of the determination in October 1979 and 
he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for a right knee disorder and he 
submitted a claim for service connection for a psychiatric 
disability.  This appeal came to the Board of Veterans' 
Appeals (Board) from November 1995 and later RO rating 
decisions that denied service connection for an acquired 
psychiatric disability, including PTSD, and a left (right) 
knee condition.  In January 1999, the Board remanded the case 
to the RO for additional action.

The veteran failed to appear for a "Travel Board" hearing 
scheduled in September 2002.  His request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  A psychiatric disability was not present in service or 
for many years later, and is not related to a disease or 
injury in service.

2.  PTSD is not found.

3.  By an unappealed October 1979 RO decision, service 
connection for a right knee disorder was denied.

4.  Evidence received subsequent to the October 1979 RO 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a right knee disorder.

5.  The right knee condition in service was acute and 
transitory, and resolved without residual disability.

6.  A right knee disorder is not found.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated by active service; nor may 
schizophrenia be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).

2.  The unappealed October 1979 RO decision, denying service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

4.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for a right knee disability and with regard to his 
claim for service connection for a psychiatric disability, 
and that the requirements of the VCAA have in effect been 
satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration (SSA) when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002)

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a right knee 
disability is warranted provided such development would serve 
a useful purpose.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claims, that 
essentially notify the veteran of the evidence needed to 
prevail on the claims.  A review of the record shows he was 
provided with VA medical examinations and that SSA documents 
were obtained in the processing of his claims for service 
connection for a psychiatric disability and a right knee 
disorder.  In the May 2002 supplemental statement of the case 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  There is essentially no 
identified evidence that has not been accounted for.  The May 
2002 supplemental statement of the case gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  In the October 2002 written argument, 
the representative requested another VA examination to 
determine the nature and extent of any right knee disability 
and to obtain an opinion as to whether any right knee 
condition found is related to the veteran's right knee 
problems in service.  The Board finds that such an 
examination is not warranted because the veteran has been 
provided with an adequate VA examination to determine the 
extent of any right knee disability, and a right knee 
condition was not found.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for a 
right knee condition or his claim for service connection for 
a psychiatric disability.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill any 
VA duty to assist him in the development of the application 
to reopen the claim for service connection for a psychiatric 
disability.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



I.  Service Connection for an Acquired Psychiatric 
Disability, Including PTSD

A.  Factual Background

The veteran had active service from February to July 1979.

Service medical records do not show that the veteran was seen 
for psychiatric problems.  At his medical examination in June 
1979 for separation from service, there were no psychiatric 
complaints and a psychiatric disorder was not found.

VA and private medical records, including records received 
from the SSA in 2001, show that the veteran was treated and 
evaluated for various conditions from 1996 to 2002.  The more 
salient medical reports related to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

The veteran underwent a VA psychiatric examination in 
February 1996.  He complained of nightmares and inability to 
sleep.  He stated that people were looking at him and 
watching him.  He stated that he needed marijuana every night 
to help him sleep.  The Axis I diagnoses were schizophrenia, 
alcohol abuse, and marijuana abuse.

A statement from the veteran's mother was received in August 
1996.  The statement is to the effect that the veteran has 
had nightmares since separation from service.

The veteran underwent a VA psychiatric examination in 
November 1996.  He reported being discharged from service 
with a general discharge due to being involved in a fight 
with several soldiers who jumped him.  He reported being in 
several fights in service.  The Axis I diagnoses were 
paranoid schizophrenia and marijuana dependence.  The 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.

A statement was received from a relative of the veteran in 
June 1997.  The statement was to the effect that the veteran 
had nightmares of someone trying to kill him.

A private medical report shows that the veteran underwent 
psychiatric evaluation in August 2000.  The Axis I diagnoses 
were history of PTSD as reported by the veteran, and history 
of problems with cocaine, marijuana, and alcohol.

VA medical reports of the veteran's treatment in 2002 reveal 
that he believes he has PTSD.  Reports of his treatment in 
March 2002 note that his symptoms appear to be due to 
schizophrenia.  It was noted that he minimized his drug 
problem and was not interested in any inpatient substance 
abuse program, and that he wanted to get a diagnosis of PTSD.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) as amended by 67 Fed. Reg. 10330-10332 
(March 7, 2002).

The service medical records do not show that the veteran was 
seen for psychiatric problems and a psychiatric condition was 
not found in service.  The post-service medical records do 
not show the presence of a psychiatric disability, 
schizophrenia, until the 1990's and do not link that 
condition to an incident of service.  PTSD is not 
demonstrated by the competent medical evidence.  The 
veteran's lay statements to the effect that he has PTSD are 
not considered competent evidence because the record does not 
show that he has the experience, education or training to 
make medical statements, diagnoses or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of a psychiatric 
disability in service or for many years later, and that it 
does not link the veteran's psychiatric disability to a 
disease or injury in service.  The Board also finds that the 
evidence does not show the veteran has PTSD.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability, 
including PTSD, and the claim is denied.


II.  Service Connection for a Right Knee Disorder

The October 1979 RO decision denied service connection for a 
right knee disorder.  The veteran was notified of the 
determination and he did not appeal.  An unappealed decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005, (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed October 1979 RO decision to 
permit reopening of the claim.  38 C.F.R. 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration.  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1995.

The evidence of record at the time of the October 1979 RO 
decision, denying service connection for a right knee 
disability, consisted of statements from the veteran to the 
effect that he had a right knee disorder that began in 
service and service medical records.  The evidence then of 
record shows that the claim was denied because the veteran 
failed to report for a VA examination and the evidence of 
record was insufficient to adjudicate the claim on the 
merits.

The evidence received after the October 1979 RO decision 
includes various evidence, including a report of VA 
examination.  The report of this examination alone is 
sufficient to reopen the claim for service connection for a 
right knee disability because it is of such significance that 
alone or with the other evidence of record it must be 
considered in order to fairly decide the claim on the merits 
as the evidence of record in October 1979 was insufficient 
for such a review.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
right knee disorder is granted.  The Board will now review 
the claim on the merits, as did the RO.

Service medical records show that the veteran was seen for 
right knee problems.  On April 10, 1979, he was seen for 
complaints of pain of the right knee.  No significant 
abnormalities were found.  The diagnosis was ligamental 
strain.  On April 25, 1979, he was again seen for complaints 
of right knee pain.  He experienced pain when pressure was 
applied to the patella.  A report of X-ray of the right knee 
notes that no significant abnormality was found.  The 
assessments were possible muscle strain and chondromalacia.  
In June 1979, the veteran underwent medical examination for 
separation from service.  At that time, he reported pain over 
the right knee.  There was no swelling.  He had limited range 
of motion.  The diagnosis was chondromalacia of the right 
knee.

The veteran underwent a VA examination in February 1996.  He 
gave a history of a right knee injury in service.  No 
abnormalities of the right knee were found.  The diagnosis 
was history of blunt trauma to the right knee in service with 
no evidence of pathology on this examination.

A private medical report shows that the veteran underwent 
physical examination in July 2000.  There were no complaints 
or findings of a right knee condition.

After consideration of all the evidence, the Board finds that 
the veteran's right knee condition in service was acute and 
transitory, and resolved without residual disability because 
the evidence does not show that the veteran now has a right 
knee disability.  Hence, the preponderance of the evidence is 
against the claim of service connection for a right knee 
disability, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.

The application to reopen the claim for service connection 
for a right knee disorder is granted, and the appeal is 
allowed to this extent; service connection for a right knee 
disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

